Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 is indefinite because it is not further limiting. 
DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-13, and 16-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kakizawa et al. (US2003/0083214).
Re claims 11 and 13, Kakizawa et al. teach a method of producing a semiconductor substrate comprising putting a substrate having Cu wiring in contact with a cleaning liquid composition. Specifically, Kakizawa et al. does not teach a cleaning composition having ingredients a-c.  While not teaching the cleaning composition having ingredients a, b, and c, the prior art recites and teaches a selection of ingredients, as encompassed by the chemical formulas.  The prior art teaches that the cleaning agent may be used alone or in combination with two or more compounds (paragraphs 65-67).  Specifically, the prior art teaches one or more types of basic compounds comprising choline (paragraph 72), primary amines including triethanolamine (paragraph 58), one or more of nitrogen atom-containing heteromonocyclic aromatic compounds, such as histidine (paragraph 58), and one or more types of phosphonic acids nitrilotris (methylene phosphonic acid) (paragraph 59), wherein the composition has a pH of 8 to 11 (paragraphs 71, 108).   The examiner takes position that the teachings of Kakizawa is no 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kakizawa et al. to include the cleaning composition having the claimed ingredients since Kakizawa et al. provides a generic teaching of selecting the claimed ingredients and further teaches that one or more compounds can be used in combination for treating the semiconductor surface. 
 Re claims 11-12, in reference to copper wiring and CMP processing, applicant is directed to paragraphs 3-4.    Re claims 16-28, Kakizawa et al. fail to teach the individual concentrations of each ingredient, however, in the absence of a showing or criticality and/or unexpected results, it would have been well within the level of the skilled artisan before the effective filing date of the claimed invention to have adjusted each of the ingredients within the claimed range, since paragraph 67 of Kakizawa et al. teach that the total amount of each compound is generally within the range of 0.0001-30 percent by weight.  
Claims 11-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barnes et al. (US2012/0283163) in view of Kakizawa et al. (US2003/0083214).
Re claim 11, Barnes et al. teach a cleaning liquid composition for removing metallic impurities and post-CMP residue, including organic residue from Cu wiring (paragraphs 18, 30, 56), the composition comprising a basic compound (paragraphs 33, 45, 46 54, triethanolamine, choline) and a nitrogen atom-containing heteromonocyclic aromatic compound comprising histidine (paragraph 50), and having a pH of 8-11 (paragraph 51), wherein the composition is diluted with water (refer to Table 1). Paragraph 46 of Barnes teaches choline (i.e. alternative name, choline hydroxide).  Re claim 11, in 
Re claims 11 and 16-29, Barnes et al. fail to teach the claimed phosphonic acids and further fails to teach the claimed concentrations of ingredients recited. Kakizawa et al. teach a method of cleaning a semiconductor surface comprising Cu wiring by treating with a cleaning composition comprising the claimed phosphonic acids (paragraphs 59- 60) for example, for purposes of removing CMP residue and impurities without corroding the Cu wiring. Paragraph 66 of Kakizawa teaches the concentration of the basic compound to be within the range of 0.0001-30 percent and further teaches that the concentration of choline is within the amount of 0.0001-10 percent by weight (paragraphs 67, 72, 74).  It is noted that the concentration range pertains to basic compounds including the nitrilotris(methylenephosphonic acid), triethanolamine, choline, and histidine. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method of Barnes et al., to include the claimed phosphonic acids, as taught by Kakizawa et al. for purposes of performing the same function of cleaning the semiconductor wafer after CMP processing without damaging the Cu wiring. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method of Barnes et al., to include the claimed concentration ranges, as taught by Kakizawa et al., for purposes of performing the same function of cleaning the wafer after CMP processing to remove contaminants without damaging the Cu wiring. 
  Re claim 12, refer to paragraph 56 of Barnes.  Re claim 13, refer to paragraphs 7, 9, 18, 56, 57, 64 of Barnes.  Re claims 14-15, and 30, refer to paragraphs 7, 18, 57, 65 of Barnes.  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Takahashi et al. teach a cleaning formulation for removing residues on the surfaces. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sharidan Carrillo whose telephone number is (571)272-1297.  The examiner can normally be reached on M-F, 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Sharidan Carrillo
Primary Examiner
Art Unit 1711






/Sharidan Carrillo/Primary Examiner, Art Unit 1711                                                                                                                                                                                                        bsc